DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Zalepa  on 05/18/2022.

The application has been amended as follows: 
15. (Currently Amended) A device comprising:
 a microprocessor; and 
a storage medium for tangibly storing thereon program logic for execution by the  microprocessor, the stored program logic comprising: 
logic, executed by the  microprocessor, for storing a plurality of activation codes, each of the activation codes associated with a respective unique identifier (UID) of semiconductor device; 5Docket No. 120426-058500 Appl. No. 17/014,215 Response to Office Action 
logic, executed by the  microprocessor, for receiving, over a network, a request to generate a new storage root key (SRK), the request including a response code and a requested UID; 
logic, executed by the  microprocessor, for identifying a selected activation code from the plurality of activation codes based on the requested UID; 
logic, executed by the  microprocessor, for generating the SRK using the response code and the selected activation code; 
logic, executed by the  microprocessor, for associating the SRK with the requested UID and storing the SRK; and 
logic, executed by the  microprocessor, for returning an acknowledgement in response to the request.
16. (Currently Amended) The device of claim 15, the stored program logic further comprising logic, executed by the  microprocessor, for storing at least one customer authentication key (CAK), the CAK associated with at least one activation code and a corresponding UID.  
17. (Currently Amended) The device of claim 16, the stored program logic further comprising logic, executed by the  microprocessor, for: 
logic, executed by the  microprocessor, for receiving a request for a message authentication code (MAC), the request including the corresponding UID and a command; 
logic, executed by the  microprocessor, for identifying the at least one CAK based on the corresponding UID; 6Docket No. 120426-058500 Appl. No. 17/014,215 Response to Office Action 
logic, executed by the  microprocessor, for generating the MAC using an hash- based MAC (HMAC) function, wherein the CAK is used as a key of the HMAC function and the command is used as a message of the HMAC function; and 
logic, executed by the  microprocessor, for returning the MAC in response to the request.  
18. (Currently Amended) The device of claim 15, the stored program logic further comprising logic, executed by the  microprocessor, for: 
logic, executed by the  microprocessor, for transmitting a request for an activation code database to a key management server (KMS); 
logic, executed by the  microprocessor, for receiving, in response to the request, the activation code database, the activation code database comprising the plurality of activation codes; and 
logic, executed by the  microprocessor, for storing the activation code database in a hardware security module.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/01/2022 and 05/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Claims 1-20 are pending. Claims 1, 3, 6-8, 10, 13-15, 17 and 19-20 are currently amended. 
Applicant’s amendments to the claims will overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 02/03/2022.

Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: After a fully conducted search and consideration, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Dover (US Pub No. 2022/0075537) discloses securely updating a semiconductor device. In one embodiment, a method comprises receiving a command; generating, by the semiconductor device, a response code in response to the command; returning the response code to a processing device; receiving a command to replace a storage root key of the device; generating a replacement key based on the response code; and replacing an existing key with the replacement key. (Dover, Abstract), Bowness et al. (US Patent No. 9,432,339) discloses receiving an activation code from the remote token across a network, the activation code including an identification of the token, (b) verifying that the activation code was cryptographically generated with reference to a one-time passcode (OTP) generated by the identified token using an initial key assigned to the token, and (c) in response to verifying, negotiating a new key with the token, the new key to be assigned to the token for use in producing OTPs in the future. (Bowness, Abstract), JAUHIAINEN et al. (US Pub No. 2014/0359268) discloses changing a security key on a computer chip that has a CPU, a first OTPROM (OTPROM1) storing a root key of the chip or derivative thereof (RKPUB1), and a second OTPROM (OTPROM2) on which the chip manufacturer stores nothing. A ROM of the chip stores a first software program (SW1). A device manufacturer can take that chip and interface it to a mass memory of a memory block of an electronic device, then execute a second software program (SW2) that is stored on the mass memory only if SW2 is authenticated by SW1 using the RKPUB1. Then a new root key of the chip or derivative thereof (RKPUB2) is provided (via SW2 or a USB connection for example) which is stored to the OTPROM2 via a security service portion of SW1. Thereafter RKPUB2 can be used to authenticate SW2. (JAUHIAINEN, Abstract), HARTLEY et al. (US Pub No. 2014/0205092) discloses securely provisioning copies of an electronic circuit. A first entity (e.g., a chip manufacturer) embeds one or more secret values into copies of the electronic circuit. A second entity (e.g., an OEM): 1) embeds a trust anchor in a first copy of the electronic circuit; 2) causes the electronic circuit to generate a message signing key pair using the trust anchor and the embedded secret value(s); 3) signs provisioning code using a code signing private key; and 4) sends a corresponding code signing public key, the trust anchor, and the signed provisioning code to a third entity (e.g., a product manufacturer). The third entity embeds the trust anchor in a second copy of the electronic circuit and causes the electronic circuit to: 1) generate the message signing private key; 2) verify the signature of the signed provisioning code using the code signing public key; and 3) launch the provisioning code on the electronic circuit. The electronic circuit can authenticate itself to the OEM using the message signing key pair. (HARTLEY, Abstract), Crahen et al. (US Patent No. 11,121,869) discloses cryptographic keys are generated for components of a distributed system in a decentralized manner. A root key is generated for a universe of components, including capturing data and components for processing the data. A cryptographic key for a processing component is derived from the root key and one or more attributes or identifiers of the processing component, which may be provided in a specific region or domain. For example, in some implementations, the management system or other applications or programs executed by the server 110 may perform a hash function (or another cryptographic function) on the root key [ROOT] and one or more strings or other sets of characters identifying or otherwise associated with the respective purposes of the respective processing components 130-A, 130-B . . . 130-n. The intermediate keys [K.sub.A], [K.sub.B] . . . [K.sub.n] for such components may be derived based on outputs received from the respective functions. In some implementations, hash functions, such as hash-based message activation code functions, may be preferred for deriving cryptographic keys from other cryptographic keys and attributes or identifiers of components, to the extent that such functions are irreversible in nature, that such functions reduce the likelihood of collisions (e.g., where two different inputs result in the same output), or that such functions increase a level of entropy associated with an output. (Crahen, Abstract) and SUN (US Pub No. 2019/0163913) discloses a root key processing method is performed by a processor connected to a memory configured with an RPMB section, and includes the following steps. The processor detects whether a root key of the RPMB section is already written in the memory after the processor is powered on. If not, in a secure activation process of the processor, the root key of the RPMB section is written to the memory, wherein the secure activation process is that the processor does not activate a non-secure operation system. The method is capable of preventing leakage of the root key from the memory. (SUN, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “storing a plurality of activation codes, each of the activation codes associated with a respective unique identifier (UID) of semiconductor device; receiving, over a network, a request to generate a new storage root key (SRK), the request including a response code and a requested UID; identifying a selected activation code from the plurality of activation codes based on the requested UID; generating the SRK value using the response code and the selected activation code; associating the SRK value with the requested UID and storing the SRK value; and returning an acknowledgement in response to the request” (as recited in claims 1, 8 and 15), in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437   

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437